DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are currently pending and have been fully considered.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/347742, filed on 5/6/2019.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to correct minor informalities in claims 2, 4, 5 and 8.

5.	Please amend the application as follows:
	- Claim 2, Line 2: least one of Na2WO4, WO3, or H2WO4.
	- Claim 4, Lines 4-6: Ni1-x2-y2-z2Wz2Cox2M1y2(OH)2 wherein, in Formula 2, 0<x2≤0.2, 0<y2≤0.2, and 0<z2≤0.2, and M1 comprises at least one of Mn or Al.
	- Claim 5 (Currently amended): The method of claim 4, wherein, in Formula 2, 0<x2+y2+z2≤0.2 is satisfied.
	- Claim 8, Line 2: contains tungsten in an amount of 10 ppm to 5,000 ppm in a crystal structure.

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-9 are in condition for allowance because the prior art does not teach or suggest the claimed method of preparing a positive electrode active material comprising 
preparing a metal solution including a nickel-containing raw material, a cobalt-containing raw material, a manganese-containing raw material, and a tungsten-containing raw material; preparing a positive electrode active material precursor by a co-precipitation reaction of the metal solution; mixing and sintering the positive electrode active material precursor and a lithium raw material to prepare a lithium composite transition metal oxide in which a portion of nickel sites is substituted with tungsten; and washing the sintered lithium composite transition metal oxide to remove a lithium tungsten oxide remaining on a surface of the lithium composite transition metal oxide.
	Sugimori et al. (US 2019/0173085 A1) teach [0063-0064] the preparation of a positive electrode active material comprising obtaining a nickel-cobalt-manganese hydroxide composite oxide by coprecipitation and mixing the composite oxide with lithium carbonate and tungsten oxide. Sugimori et al. however do not teach or suggest the steps of mixing and sintering the positive electrode active material precursor and a lithium raw material to prepare a lithium composite transition metal oxide in which a portion of nickel sites is substituted with tungsten; and washing the sintered lithium composite transition metal oxide to remove a lithium tungsten oxide remaining on a surface of the lithium composite transition metal oxide
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724